ald Cw iF” ws Veet.

wm . oes ss ha r7e761 C7 7 Cowra

 

 

  

 

   

‘OCT 2 9 2019
_ - ba TEL DTALZES ot Lau et, Me 3 mJ CENT

 

 

JU ACai PIES A PAMAMS I Crs ATE KELEBSO

Vv ZB USC SSE 2 LOGE
os Ah! Cs. De See SS, VER AR ps» ALANS LEE.
Diettisdasnt kira bree

 

 

 

JA} , OPS Ke F

He Lat, _ Beco esPatr CAST,

SBE

 

Me ae ee ee wie,

   

CE CLUES TAG — -

 

A On OTe BER SL eed CL Me S Tend (bevels
OF “Fi 4A Z¢ Bad LA pce (ESE KEL on IE Wa ed
7 Cont 2LIEPY Foe AL ae. Cont KS Semin TE AEE CPE,

 

 

~2).- Jésnme ys Dee vteey iy Sytiag Cai Tikal 9 00n
KE THE AL Lo Bela _Driidlde Lhuyecxess Tl hfe SFE <_ FES
MAle§ LS THE GAS K iastseeds) Ce LMfles Heer Fone.
A PFEAS TO ALLEGE I Li, BS KSEE OLE < Aes PSB EK ACE
FEES Vo BATES “ghee SLewtr GE PASLAEE. “A SHE: evi
Knecd RE FE, PoE, COLDER. e Dacre:
PHS AD PUG MES AL NATE I >

 

 

Maid L/ ESTES - Sere 1S HATA 2
Ltda FO4 OS Lee og - Laser 30° E55 |

 

 

 

 
 

_ Lileee PORE, he: ec TL? S CCRT nb pO AE TE.
Te, 2 Venues LETS ow SEE SM MTL WE

 

 

 

 

A Hastie ;

Loi Jee Laud . _ __. ~E TALS Ce LE Soe es
4 of
PSSST 2

 

 

 

 

 

 

Oe ec x ie AE an Te Apis ie | . _—

 

 

 

 

 

 

 

 

 

 

 

 

 

 
